                      UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF TENNESSEE (NASHVILLE)
______________________________________________________________________________

STEVEN ERICH HUBBARD,                                         CASE NO. 3:21-cv-00457
          Plaintiff,

       vs.
                                                Judge Eli J. Richardson
TRANSUNION, LLC,
            Defendant.
_____________________________________________________________________________

                  JOINT NOTICE OF SETTLEMENT BETWEEN
               PLAINTIFF AND DEFENDANT TRANS UNION, LLC
______________________________________________________________________________

       Plaintiff Steven Erich Hubbard (“Plaintiff”), and Defendant Trans Union, LLC (“Trans

Union”), by counsel, hereby inform this Court that Plaintiff and Trans Union have reached a

settlement as to all matters raised by Plaintiff against Trans Union in this action. Accordingly,

Trans Union does not intend to submit any response to Plaintiff’s Complaint and the parties do not

need the Court to schedule any conferences at this time. Plaintiff and Trans Union shortly will file

a Stipulation Of Dismissal With Prejudice.



Date: June 21, 2021                                    Respectfully submitted,



                                                       s/David M. Anthony
                                                       David M. Anthony, Esq. (TN #019951)
                                                       Anthony Watson PLLC
                                                       P.O. Box 121197
                                                       Nashville, TN 37212
                                                       Telephone: (615) 869-0634
                                                       Fax: (615) 301-6557
                                                       E-Mail: danthony@awlawpllc.com

                                                       Counsel for Defendant Trans Union, LLC




                                             Page 1 of 2
     Case 3:21-cv-00457 Document 7 Filed 06/21/21 Page 1 of 2 PageID #: 21
Date: June 21, 2021                                     s/Steven Erich Hubbard (w/ consent)
                                                        Steven Erich Hubbard
                                                               Pro se Plaintiff



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 21st day of June, 2021. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 None

        The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 21st day of June, 2021,

properly addressed as follows:

 Pro Se Plaintiff
 Steven Erich Hubbard
 478 North Chancery Street
 McMinnville, TN 37110




                                                        s/David M. Anthony
                                                        David M. Anthony, Esq. (TN #019951)
                                                        Anthony Watson PLLC
                                                        P.O. Box 121197
                                                        Nashville, TN 37212
                                                        Telephone: (615) 869-0634
                                                        Fax: (615) 301-6557
                                                        E-Mail: danthony@awlawpllc.com

                                                        Counsel for Defendant Trans Union, LLC




                                              Page 2 of 2
      Case 3:21-cv-00457 Document 7 Filed 06/21/21 Page 2 of 2 PageID #: 22
